DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 10-11, 13-16 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chen et al. (United States Patent 6,309,227).
With respect to Claim 1: 
Chen discloses an electrical plug connector (FIG. 1, 9), comprising: 
an electrically insulating housing assembly (FIG. 1, 1); 
and an outer-conductor assembly (FIG. 1; 21, 22) that is connected in a positively locking fashion to the electrically insulating housing assembly (1); 
and wherein the outer-conductor assembly (21, 22) has at least one fastening tab (FIG. 1; 215, 216), and the at least one fastening tab (215) can be bent (FIG. 5, see notation) from a basic state (FIG. 1; 216, 217) into a fastening state (FIG. 5, see notation)(Column 4, lines 29-41); and 
the outer-conductor assembly (21, 22) is received in the electrically insulating housing assembly (FIG. 5, 1) such that the electrically insulating housing assembly (FIG. 5, 1) blocks a relative movement between the outer-conductor assembly (FIG. 5; 21, 22) and the electrically insulating housing assembly (FIG. 5, 1) in positively locking fashion (FIG. 1; 16, 17, 216, 217, 225,227, 228) along at least one of a first translational degree of freedom (side-to-side) (FIG. 5, see notation X) or along a second translational degree of freedom (vertical up-down) (FIG. 5, see notation Y), and wherein the at least one fastening tab, in the basic state (FIG. 1; 215, 216), allows an assembling movement (FIG. 5, see notation +Z) for assembling the electrically insulating-housing assembly (FIG. 1, 1) on the outer-conductor assembly (FIG. 1; 21, 22) along a third translational degree of freedom (front-to-back) (FIG. 5, see notation Z) and, the at least one fastening tab (215, 216) in the bent fastening state (FIG. 5, 216), blocks the electrically insulating housing assembly (FIG. 5, 1) on the outer-conductor assembly (FIG. 5; 21, 22) in positively locking fashion at least along the third translational degree of freedom (front-to-back) (FIG. 5, Z).

[AltContent: textbox (L)][AltContent: textbox (Longitudinal axis)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (one fastening tab pair)][AltContent: textbox (S)][AltContent: textbox (plug-in direction)][AltContent: connector][AltContent: arrow][AltContent: textbox (-Z)][AltContent: textbox (+Z)][AltContent: textbox (215-right)][AltContent: connector][AltContent: connector][AltContent: textbox (215-left)][AltContent: arrow][AltContent: textbox (X)][AltContent: arrow][AltContent: textbox (Y)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (bent portion)]
    PNG
    media_image1.png
    670
    813
    media_image1.png
    Greyscale

With respect to Claim 3: 
Chen discloses the electrical plug connector (FIG. 1, 9) and further comprising: 
at least one fastening tab pair (FIG. 1&5; 215 upper-left, 215 upper-right see notation) which is formed from two fastening tabs (FIG. 1&2, upper 215) which are arranged on opposite sides of the outer-conductor assembly (FIG. 1, 21).
With respect to Claim 4: 
Chen discloses the electrical plug connector (FIG. 1, 9) and wherein the fastening tabs (FIG. 1, 215 upper) of the at least one fastening tab pair (FIG. 1; 215-left, 215-right) can be bent toward one another (FIG. 5, notation X) from the basic state (FIG. 1; 215-left, 215-right) to fastening state (FIG. 5; 215-left, 215-right).
With respect to Claim 5: 
Chen discloses the electrical plug connector (FIG. 1, 9) and wherein the fastening tabs (215 upper) of the at least one fastening tab pair (215 upper-left, 215 upper-right) are arranged at a same axial position along a longitudinal axis (FIG. 1, see notation L) of the outer conductor assembly (FIG. 1, 21, 22).
[AltContent: textbox (Y)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (X)][AltContent: textbox (+Z)][AltContent: textbox (-Z)][AltContent: textbox (M)][AltContent: rect][AltContent: textbox (longitudinal axis)][AltContent: connector][AltContent: connector][AltContent: textbox (mechanical interface, beveled edge of tongue portion 12)][AltContent: connector][AltContent: textbox (first stop surface)][AltContent: textbox (L)][AltContent: connector]
    PNG
    media_image2.png
    680
    809
    media_image2.png
    Greyscale

With respect to Claim 6: 
Chen discloses the electrical plug connector (FIG. 1, 9) and wherein the electrically insulating housing assembly (FIG. 1, 1) has at least one first stop surface (FIG. 1, see notation shoulder) which, when the outer-conductor assembly (FIG. 1, 21, 22) is in the electrically insulating housing assembly (FIG. 1, 1), and the at least one fastening tab (FIG. 5, 216) is in the fastening state (FIG. 5), blocks displacement (no movement in the -Z or +Z direction), counter to the assembling movement (FIG. 5, +Z direction), of the outer-conductor assembly (FIG. 5, 21, 22), and counter to the assembling movement (FIG. 5, see notation +Z) in positively locking fashion along the third translational degree of freedom (FIG. 5, see notation Z).
With respect to Claim 10: 
Chen discloses the electrical plug connector (FIG. 1, 9) and wherein an intended plugging-in direction (FIG. 5, see notation S, -Z) along which the electrical plug connector (FIG. 5, 9) can be connected to a corresponding counterpart plug connector is parallel to the third translational degree of freedom (FIG. 5, see notation Z).
With respect to Claim 11: 
Chen discloses the electrical plug connector (FIG. 1, 9) and further comprising: 
a mechanical interface (FIG. 1, see notation) carried by the electrically insulating housing (FIG. 1, 1) for connection of the electrical plug connector (FIG. 1, 9) to a corresponding counterpart plug connector.
With respect to Claim 13: 
Chen discloses the electrical-plug connector ((FIG. 1, 9) and further comprising: contact pins (FIG. 1, 226), preferably press-in pins (FIG. 5, 226), carried by the outer-conductor assembly (FIG. 5, 22) for installation in a metal-plated hole (FIG. 5, 41) defined in an electrical assembly (FIG. 5, 4).
With respect to Claim 14: 
Chen discloses the electrical plug connector (FIG. 1, 9) and wherein the outer-conductor assembly (FIG. 1; 21, 22) is formed from a stamped and bent part.
With respect to Claim 16: 
Chen discloses the electrical plug connector (FIG. 1, 9), and wherein the outer-conductor assembly (FIG. 1; 21, 22) is received in the electrically insulating housing assembly (FIG. 1, 1) such that the electrically insulating housing assembly (1) blocks the relative movement between the outer-conductor assembly (21, 22) and the electrically insulating housing assembly (1) in positively locking fashion along the first translational degree of freedom (FIG. 5, see notation X) and along a second (vertical) translational degree of freedom (FIG. 5, see notation Y).
With respect to Claim 15:
Chen discloses a method for assembling an electrical plug connector (FIG. 1, 9), the method comprising the steps: 
providing an electrically insulating housing assembly (FIG. 1, 1); 
providing an outer-conductor assembly (FIG. 1; 21, 22); 
connecting the electrically insulating housing assembly (1) to the outer-conductor assembly (FIG. 1; 21, 22) by inserting the outer conductor assembly (21, 22) into the electrically insulating housing assembly (1) in an assembling movement (FIG. 1, see notation M) that extends along a third translational degree of freedom (FIG. 1, see notation Z) whilst at least one fastening tab (FIG. 1, 216, 217) carried by the outer-conductor assembly (FIG. 1; 21, 22) is in a basic state (FIG. 1), and wherein after the outer-conductor assembly (FIG. 1; 21, 22) has reached an end state in the electrically insulating housing assembly (FIG. 5), the at least one fastening tab (FIG. 5, 216) is bent into a fastening state (FIG. 5) to block the electrically insulating housing assembly.(FIG. 5, 1) on the outer-conductor assembly (FIG. 5; 21, 22) in positively locking fashion at least along the third translational degree of freedom (FIG. 5, see notation Z); 
and the outer-conductor assembly (FIG. 5; 21, 22) is received by the electrically insulating housing assembly (FIG. 5, 1) so that the electrically insulating housing assembly (FIG. 5, 1) blocks a relative movement between the outer-conductor assembly (FIG. 5; 21, 22) and the electrically insulating housing assembly (FIG. 5, 1) in positively locking fashion along at least one of a first translational degree of freedom (FIG. 5, see notation X) or along a second translational degree of freedom (FIG. 5, see notation Y); and 
bending at least one fastening tab (FIG. 5, see bending of 216) from the basic state (FIG. 1, 216) into the fastening state (FIG. 5, 216) to create the positively locking connection at least along the third translational degree of freedom (FIG. 5, see notation Z).
With respect to Claim 20: 
Chen discloses the method for assembling an electrical plug connector (FIG. 1, 9) and wherein the outer-conductor assembly (FIG. 1; 21, 22) is received by the electrically insulating housing assembly (FIG. 1, 1) such that the electrically insulating housing assembly (FIG. 5; 21, 22) blocks a relative movement between the outer-conductor assembly (FIG. 5; 21, 22) and the electrically insulating housing assembly (FIG. 5, 1) in positively locking fashion along a second translational degree of freedom (FIG. 5, see notation Y).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7-9, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (United States Patent 6,309,227) in view of Lim (United States Patent 8,202,126).
With respect to Claim 2: 
Chen discloses the electrical plug connector (FIG. 1, 9).
Chen does not expressly disclose wherein a bending axis along which the at least one fastening tab can be bent from the basic state into the fastening state is parallel to, or at least substantially parallel to the third translational degree of freedom.
However, Lim teaches a bending axis (FIG. 9C, see notation B) along which the at least one fastening tab (FIG. 9C, 310) can be bent from the basic state (FIG. 9B, 310) into the fastening state (FIG. 9C, 310) is parallel to, or at least substantially parallel to the third translational degree of freedom (FIG. 9B, see notation Z).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teachings of Lim and provide a bending axis along which the at least one fastening tab can be bent from the basic state into the fastening state is parallel to, or at least substantially parallel to the third translational degree of freedom so as to provide a connector with an improved structure (a secure soldering bracket) that can hold the connector to a printed circuit board without increasing the footprint required to mount the connector to the PCB” (Lim, Column 2, lines 24-27). 
With respect to Claims 7: 
Chen discloses the electrical plug connector (FIG. 1, 9). 
Chen does not expressly disclose wherein the at least one first stop surface (10) of the electrically insulating housing assembly (2) is formed on a side wall of a fastening groove.
However, Lim teaches the at least one first stop surface (FIG. 9B, see notation) of the electrically insulating housing assembly (FIG. 9B, 201) is formed on a side wall (FIG. 9B, 203) of a fastening groove (FIG. 9B, see notation).

[AltContent: textbox (bevel)][AltContent: connector][AltContent: connector][AltContent: textbox (sidewall, 1st stop surface)][AltContent: connector][AltContent: connector][AltContent: textbox (bending  )][AltContent: connector][AltContent: textbox (1st stop surface)][AltContent: connector][AltContent: textbox (fastening tab, in basic state)][AltContent: connector][AltContent: textbox (2nd stop surface)][AltContent: textbox (fastening groove/recess  )][AltContent: connector][AltContent: connector][AltContent: textbox (2nd stop surface)][AltContent: textbox (bending axis  )][AltContent: textbox (B)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (X)][AltContent: textbox (Y)][AltContent: textbox (+Z)][AltContent: textbox (-Z)][AltContent: connector]
    PNG
    media_image3.png
    1056
    884
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teachings of Lim and provide the at least one first stop surface of the electrically insulating housing assembly is formed on a side wall of a fastening groove so as to provide a connector with an improved structure (a secure soldering bracket) that can hold the connector to a printed circuit board without increasing the footprint required to mount the connector to the PCB” (Lim, Column 2, lines 24-27).
With respect to Claim 8: 
Chen discloses the electrical plug connector (FIG. 1, 9) and
Chen does not expressly disclose the electrical plug connector further comprising: at least one second stop surface carried by the electrically insulating housing for the at least one fastening tab: and the at least one second stop surface forms an end stop for the insertion of the outer-conductor assembly into the electrically insulating housing assembly along the assembling movement.
However, Lim teaches the electrical plug connector (FIG. 9B, 200) further comprising: at least one second stop surface (FIG. 9B, see notation) carried by the electrically insulating housing (FIG. 9B, 201) for the at least one fastening tab (FIG. 9B, 301): and the at least one second stop surface (FIG. 9B, see notation) forms an end stop for the insertion of the outer-conductor assembly (FIG. 9B, 300) into the electrically insulating housing assembly (FIG. 9A, 201) along the assembling movement (FIG. 9B, Z).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teachings of Lim and provide the electrical plug connector further comprising: at least one second stop surface carried by the electrically insulating housing for the at least one fastening tab: and the at least one second stop surface forms an end stop for the insertion of the outer-conductor assembly into the electrically insulating housing assembly along the assembling movement so as to provide a connector with an improved structure (a secure soldering bracket) that can hold the connector to a printed circuit board without increasing the footprint required to mount the connector to the PCB” (Lim, Column 2, lines 24-27).
With respect to Claim 9: 
Chen discloses the electrical plug connector (FIG. 1, 9).
Chen does not expressly disclose wherein the electrically insulating housing assembly has at least one bevel along which at least one of the at least one fastening tabs can be bent from the basic state into the fastening state.
However, Lim teaches the electrically insulating housing assembly (FIG. 9B, 201) has at least one bevel (FIG. 9B, see notation) along which at least one of the at least one fastening tabs (FIG. 9B, 301) can be bent from the basic state (FIG. 9B, 301) into the fastening state (FIG. 9c, 301).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teachings of Lim and provide the electrically insulating housing assembly has at least one bevel along which at least one of the at least one fastening tabs can be bent from the basic state into the fastening state so as to provide a connector with an improved structure (a secure soldering bracket) that can hold the connector to a printed circuit board without increasing the footprint required to mount the connector to the PCB” (Lim, Column 2, lines 24-27).
With respect to Claims 17 and 18: 
Chen discloses the electrical plug connector (FIG. 1, 9). 
Chen does not expressly disclose (claim 17) wherein the at least one first stop surface of the electrically insulating housing assembly is formed on a side wall of a fastening web and (claim 18) wherein the at least one first stop surface of the electrically insulating housing assembly is formed by a step within a recess.
However, Lim teaches the at least one first stop surface (FIG. 9B, see notation) of the electrically insulating housing assembly (FIG. 9B, 201) is formed on a side wall (FIG. 9B, 203) of a fastening web (FIG. 9B, 203) and wherein the at least one first stop surface (FIG. 9B, see notation) of the electrically insulating housing assembly (FIG. 9B, 201) is formed by a step within a recess (FIG. 9B, see notation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teachings of Lim and provide the at least one first stop surface of the electrically insulating housing assembly is formed on a side wall of a fastening web and wherein the at least one first stop surface of the electrically insulating housing assembly is formed by a step within a recess so as to provide a connector with an improved structure (a secure soldering bracket) that can hold the connector to a printed circuit board without increasing the footprint required to mount the connector to the PCB” (Lim, Column 2, lines 24-27).

Allowable Subject Matter
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 12, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the outer conductor assembly has an end section that projects out of the electrically insulating housing assembly at an end of the electrically insulating housing assembly which is opposite the mechanical interface, and wherein at least one of the at least one fastening tabs, are formed in the end section that projects out of the electrically insulating housing assembly, as recited in claim 12, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831